

Exhibit 10.16


[ex10-16_logo.jpg]SHANGHAI PUDONG DEVELOPMENT BANK
Short-term Loan Agreement             
   



Short-term Loan Agreement
To SPD Bank Fuzhou Branch
No.: 43012010280030

 
Name of Client
Shishi Feiying Plastic Co., Ltd.
Application Date:
February 02, 2010
Address:
Longshan Development Area,
Hanjiang Town, Shishi City
Client Contact:
 
Tel:
 
Contact Person of Financing Bank (to
Wang Weinan
Fax:
   be filled out by the financing bank)  



We hereby makes irrevocable application to you for working capital loans to be
provided by you pursuant to the following provisions of this Agreement:

--------------------------------------------------------------------------------

I. Paramount Clauses 

--------------------------------------------------------------------------------

x
This Agreement is concluded as an auxiliary financing document of the Financing
Facility Agreement (hereinafter called “Financing Facility Agreement”)
numbered                  and shall be incorporated into the Financing Facility
Agreement as part of the latter (select this item and indicate the number of the
Financing Facility Agreement if the client previously signs the Financing
Facility Agreement with the financing bank);

¨
This Agreement is an independent credit instrument by and between the client and
the financing bank (select this item if the client has not signed the Financing
Facility Agreement with the financing bank);

x
All guarantors are aware of the purpose of the loan under this Agreement, i.e.,
refinancing. Name of the previous agreement:             Signing
Date:            Agreement No.:

(this item must be selected if the loan is for refinancing)

--------------------------------------------------------------------------------


II. Description of Loan
(If the client and the financing bank have agreed on the loan interest rate and
the penalty rate in the previous Financing Facility Agreement, it is not
necessary required to fill out the following corresponding blanks)
 

--------------------------------------------------------------------------------



Currency
Amount (In
words)
Drawing Date
Mature Date
(or Duration)
Interest Rate
Overdue
Interest
Misappropriation
Penalty
Rate
RMB
Thirty Million Yuan Only
February 02, 2010
February 02, 2011
Prime rate of 12 month loan (¨ Up x Down) [10]%, i.e. the interest rate comes to
5.841% when this Agreement is signed
8.7615%
11.682%
Foreign Currency
     
¨_month Libor+____
x Others                      
   
Use of Loan
Working capitals for Production
Interest
Rate
Adjustment Method
RMB
If the prime rate is adjusted by the People’s Bank of China prior to the
granting of the loan under this Agreement, the prime rate at the time of the
granting of the loan shall be applied to the prime rate of the People’s Bank of
China on the day when the loan is granted; if the prime rate is adjusted by the
People’s Bank of China during the loan period after the loan has been granted,
x Adjust on a monthly basis with the 21st day of each month as the interest rate
adjustment date;
x Adjust on a quarterly basis with the 21st day of the final month of each
quarter as the interest rate adjustment date;
¨ Interest rate not adjusted;
x Others_______________
 
Foreign Currency
Since the date on which the loan is granted, the interest rate shall be adjusted
every ___ months based on the latest foreign currency interest rate of the
corresponding date.
Mode of Interests Settlement
þ Settle the interest accruals on a monthly basis with the 20th day of each
month as the interests settlement date;
x Settle the interest accruals on a quarterly basis with the 20th day of the
final month of each quarter as the interests settlement date;
x To collect the interest accruals in a lump sum when the loan becomes mature,
together with the collection of the principals.
Liquidated damages for earlier repayment of loan
Equivalent to    /   % of the total amount that has been repaid in advance.


 
 

--------------------------------------------------------------------------------

 

 
[ex10-16_logo.jpg]SHANGHAI PUDONG DEVELOPMENT BANK
Short-term Loan Agreement             



Description:
1)
Where the interest accruals are settled on a monthly or quarterly basis, the
final interest accruals shall be paid together with the principals.

2)
The actual drawing date and the mature date shall be subject to the dates as
recorded on the IOUs (borrowing vouchers). If the mature date is not recorded on
the IOUs, the mature date shall be deemed to be the actual drawing date plus the
loan duration. The IOUs (borrowing vouchers) shall be integral to this
Agreement.

3. Description for Guarantees
(If the client and the financing bank have agreed on the guarantees in the
previous Financing Facility Agreement, it is not necessary required to fill out
the following corresponding blanks)


Guarantor
Shishi Lixiang Foods
Co., Ltd
Hong Jianghan
Wu Licong
Mode of Guarantee
x Mortgage,
Security Contract No.:
x Pledge,
Security Contract No.:
¨ Guarantee,
Security Contract No.:
284301201028003001
284301201028003002
284301201028003003



4. General Terms and Conditions
 
The client hereby confirms that it has read and agreed on the following general
terms and conditions under this Agreement:
1.
After this Agreement has been signed by the financing bank, the financing bank
is entitled to cancel any loan promises that have been given based on the
signing of this Agreement, unless otherwise the loan applied for by the client
has been granted to the client according to this Agreement.

2.
Mode of, Repayment and Calculation and Payment of Interests Accruals: Unless
otherwise provided in this Agreement, the principals shall be repaid in a lump
sum at the maturity of the loan under this Agreement with 360 days as the base
number for the interest accruals which shall be calculated based on the actual
drawing amount and the occupying days from the date on which the loan is granted
by the financing bank and shall be settled in the manner as agreed by and
between the client and the financing bank.

3.
Submission of Documents: The client warrants to submit the following documents
to the financing bank and satisfy the following conditions; however, the
financing bank shall not be responsible for the authenticity of the documents:

(1)
Copies of latest articles of incorporation and business license;

(2)
Decisions of the board of directors authorizing the client to sign this
Agreement and relevant auxiliary financing documents (if the powers of the legal
representative in signing a contract are restricted by the articles of
incorporation);

(3)
Power of attorney to, and the signature sample of, the authorizing
representative;

(4)
This Agreement validly and legally signed by the client;

(5)
The date designated by the client shall be the business day of the financing
bank;

(6)
If the loan under this Agreement is guaranteed, the guarantee documents have
been signed and the guarantee rights have been granted before the drawing of the
loan;

(7)
Borrowing vouchers affixed with the valid signature and seal of the client;

(8)
Other documents and/or conditions as required by the financing bank.

4.
If the designated drawing date or date of repayment is not the business day of
the financing bank, the designated drawing date or date of repayment shall be
extended to the next business day of the financing bank. The interest accruals
for the extended repayment period shall be calculated and paid.

5.
Advance Repayment and Earlier Maturity: Unless otherwise the financing bank
notifies the client of the earlier maturity of the loan, the client shall get
the written approval of the financing bank for advance repayment and the
financing bank is entitled to request the client to pay the liquidated damages
for the advance repayment pursuant to this Agreement. Any form of advance
repayment shall be deemed as the earlier maturity of the loan. The financing
bank shall be entitled to notify the client at any time without any reasons of
the earlier maturity of the loan under this Agreement and the client shall repay
the loan immediately upon receipt of any such notification.

6.
Taxes: Unless the client is required to pay relevant taxes for the repayment of
the loan according to law, the client shall make full repayment due under this
Agreement without any deduction. If relevant taxes shall be withheld pursuant to
laws, the client shall pay extra fees to the financing bank so that the payment
received by the financing bank is equal to the amount receivable by the
financing bank without any deduction.

7.
Representations and Warranties: The following representations and warranties
made by the client shall be deemed to be made by the client repeatedly every
time when the financing bank grants finances to the client in accordance with
this Agreement.

(1)
The client, a company incorporated pursuant to Chinese laws (for the purpose of
this Agreement, excluding laws of Hong Kong, Macau SAR and Taiwan, the same
below), has the power to sign this Agreement and any documents relating to this
Agreement, and has taken any necessary corporation actions to make this
Agreement and any documents relating this Agreement become valid, effective and
enforceable;


 
2

--------------------------------------------------------------------------------

 
 
[ex10-16_logo.jpg]SHANGHAI PUDONG DEVELOPMENT BANK
Short-term Loan Agreement             

 
(2)
In the process of signing this Agreement and performing the obligations under
this Agreement, the client does not or will neither violate any other contract
or documents, article of incorporation, any applicable laws, regulations or
administrative order and relevant documents, court decision and ruling of
authoritative agent nor contradict any other obligations or work the client has
to undertake; the client shall apply for, obtain, abide by and keep valid all
approvals, authorizations, registrations and permits provided by the applicable
law; if requested by the financing bank, the client shall present appropriate
supporting documents immediately.

(3)
The client shall make sure that all financial statements (if any) comply with
relevant provisions of Chinese laws and the completed form reflect the client’s
real financial conditions in a sound and fair manner; all documents, files and
information etc concerning the client itself and the guarantor provided in the
process of signing and execution of this Agreement are true, valid, accurate and
complete and free of any concealment or omission;

(4)
The client shall strictly abide by the laws and regulations in its business
operations when carrying out all business activities within the range as
provided in the business license or ratified by applicable laws and go through
annual inspection formalities in a timely manner;

(5)
Other conditions or events which the client warrants will not cause or probably
cause material adverse impacts to the performance capability of the client.

8.
Undertakings: The client makes the undertakings as follows:

(1)
The client shall repay the principals and interest accruals of the financing
funds as well as reasonable expenses, and warrant to strictly abide by and
perform all the obligations under this Agreement;

(2)
The client shall, within five business days since the day the client is aware of
its involvement in economic, civil, administrative or similar arbitral
proceedings which may cause material adverse impacts to the client or within
five days since the day the client is aware that its material assets have been
involved in any enforcement, seizure, attachment, freezing, lien and supervision
procedures, send written notifications to the financing bank, specifying the
impacts incurred and the remedial measures which have been taken or planned to
be taken;

(3)
The borrower undertakes not to give priorities to other loans by breaching
normal repaying procedures, and that the borrower does not and will not sign any
contracts or agreements that make the loans under this Agreement subordinated.

(4)
Since the day on which this Agreement is signed and before all obligations under
this Agreement are paid off, without the written consent of the financing bank,
the client will not:

 
(a)
conduct liquidation, reorganization, bankruptcy, merger (being acquired),
division, restructuring, dissolution, capital reduction or similar legal
proceedings;

 
(b)
dispose any of its materials assets by sale, lease, granting, transfer or any
other means other than as required for the daily business operations;

 
(c)
make any changes in shareholding structure;

 
(d)
provide to a third party guarantees that may cause material adverse impacts to
the client’s financial conditions or its capability of performing the
obligations under this Agreement;

 
(e)
Sign contracts/agreements that may cause material adverse impacts to the
capability of the client in performing the obligations under this Agreement or
undertake any other obligations that may cause the same effect as
above-mentioned.

(5)
In the event that the guarantees hereunder confront specific situations or
specific changes, the client shall provide other form of guarantees as required
and recognized by the financing bank. These specific situations or specific
changes include but are not limited to shut-down, out-of-business, dissolution,
winding-up of business for rectification, withdrawal or cancellation of business
license, application by the client itself or by others for reorganization,
bankruptcy, significant changes in business operations or financial conditions,
involvement in material suits or arbitral cases, involvement of legal
representative, directors, supervisors and major management personnel in legal
cases, depreciation or probable depreciation of collaterals or preservation of
collaterals through remedy of attachment of property, breach of guarantee
contracts and request of rescinding the guarantee contracts etc;

(6)
As requested by the financing bank, the client shall obtain enforceable notarial
certifications from the Notary Public as designated by the financing bank and
the client shall bear relevant expenses and voluntarily accept the enforcement;

(7)
The client shall immediately inform the financing bank of any issues that may
have impact on the client’s capability in performing the obligations under this
Agreement and any documents pertaining to this Agreement.

9.
Marketization of Interest Rate: If the People’s Bank of China initiates RMB loan
interest rate marketization policy after the loan under this Agreement has been
granted, the borrower shall make immediate negotiations with the lender to
determine the interest rate execution standard.

10.
Costs and Expenses: When requested by the financing bank, the client shall
immediately compensate for the expenses arising from the amendment, signing,
enforcement, notarization and registration of any documents relating to this
Agreement handled by the financing bank. The client shall pay the stamp taxes
and other taxes for this Agreement and any documents pertaining to this
Agreement, unless otherwise the laws provide that the taxes shall be paid by the
financing bank.


 
3

--------------------------------------------------------------------------------

 
 
[ex10-16_logo.jpg]SHANGHAI PUDONG DEVELOPMENT BANK
Short-term Loan Agreement             

 
11.
Penalties: The client hereby confirms that the financing bank has the right to
charge the penalties based on the following standards:

(1)
For the outstanding principal due payable under this Agreement (the term “due”
in this Agreement shall include the situation of earlier maturity as declared by
the financing bank), the default interests calculated based on the overdue
interest rate as agreed in this Agreement for the number of actual days since
the first overdue date shall be paid until the client has paid off all the
principal and interests thereon;

(2)
Where the client has not used the loans in the way as agreed, the financing bank
has the right to charge the penalties based on the amount of loan used in a
default manner at the misappropriation interest rate for the number of days
overdue since the first overdue date until the client has paid off all the
principal and interest;

(3)
For the outstanding interests (including normal interests, default interests and
misappropriation interests) due and payable under this Agreement (the term “due”
in this Agreement shall include the situation of earlier maturity as declared by
the financing bank), the compound default interests calculated based on the
overdue interest rate as agreed in this Agreement for the number of actual days
since the first overdue date shall be paid until the client has paid off all the
principal and interests;

12.
Authorized Repayment and Offsetting: The client hereby authorizes the financing
bank to repay on behalf of the client the outstanding debt due and payable to
the financing bank with the sum (notwithstanding the type of currency) in any
accounts of the client opened with the bank, no matter whether the debt is
payable under this Agreement. This authorization is irrevocable. If the exchange
rate conversion is involved, the conversion shall be made at the exchange rate
as determined by the financing bank itself and the exchange rate risk shall be
assumed by the client.

13.
Certification of Obligations: The financing bank shall retain on its accounting
books a set of accounting statements and documents relating to business
activities involved in this Agreement based on its consistent working practices.
The client accepts and acknowledges that the recordings pertaining to the
accounting statements and documents shall be deemed as the valid evidences for
its obligations hereunder.

14.
Transfer: The client shall not transfer any rights or obligations under this
Agreement. The financing bank may transfer at any time the rights or obligations
under this Agreement to any third party and disclose to the third party any
information concerning this Agreement, including any information provided to the
financing bank by the client and its guarantor for the purpose of this
Agreement.

15.
Information Disclosure: The client agrees that, in addition to the disclosure
permitted by Article 14 hereof, any information pertaining to this Agreement may
be disclosed by the financing bank to its head quarter, affiliates, associates
and personnel employed by these institutions. Meanwhile, the disclosure by the
financing bank in accordance with the requirements of the laws and regulations,
the supervision and regulation department, government agent or judicial
authority shall also be deemed as the permitted disclosure.

16.
Breach: The client shall be deemed to have breached this Agreement if the client
has breached any of the statements and guarantees under this Agreement or these
statements and guarantees are verified to be wrong, unreal or incomplete or
misleading or have been breached, and/or the client has violated or has not
performed any of the undertakings under this Agreement and/or the client has
breached any of the provisions under this Agreement, and/or the client has done
something that may effect the security of the loan granted by the financing
bank, and/or the guarantor has violated the provisions of any guarantee
documents etc. In any of the above cases, the financing bank is entitled to
declare the earlier maturity of the loan and request the client to compensate
for all losses including the attorney fees to the financing bank.

17.
Special Covenants of Group Client: If the client under this Agreement is a group
client, the client hereby accepts and acknowledges that: (i) The client shall
make timely reporting of the related transactions involving 10% of net asset of
the actual accredited party, including: a association relationship of all
parties to the transaction; b transaction items and properties; c transaction
amount and corresponding proportion; d pricing strategy (including transactions
with no value at all or only with symbolic value); (ii) where the followings
happen to the actual accredited party, the client is deemed to have violated
this Agreement and the financing bank has the right to cancel unilaterally the
unused credit line and withdraw part or all of the used credit line or request
the client to bring the margins to 100%: a to provide false materials or conceal
material financial facts; b to alter arbitrarily the original purpose of the
credit line, misappropriate the credit line or to conduct illegal transactions
with the bank credit line; c to obtain funds or credit line from the bank
through discount or charge with the notes and the accounts receivable with no
actual trade backgrounds, taking advantage of the false contracts signed with
the related parties; d refuse to accept the supervision and inspection of the
use of credit funds and relevant business & financial activities; e significant
merger, acquisition and restructuring etc that may effect the security of the
credit granting; f to intentionally evade repayment of bank loans through
related transactions.

18.
Other agreed Clauses
       

19.
Governing Laws and Jurisdictions: This Agreement shall be governed by the laws
of the People’s Republic of China (for the purpose of this Agreement, the laws
of Hong Kong, Macau SAR and Taiwan are excluded) and shall be construed in
accordance with the laws thereof. Any dispute in relation to this Agreement
shall be instituted to the People’s Court where the financing bank is located.


 
4

--------------------------------------------------------------------------------

 
 
[ex10-16_logo.jpg]SHANGHAI PUDONG DEVELOPMENT BANK
Short-term Loan Agreement             

 
20.
Place for service of process: The client confirms that for any lawsuit
prosecuted under this Agreement, the judicial documents such as court summons
and notifications issued in the prosecution process shall be deemed to have been
delivered to the destination when they have been delivered to the address as is
indicated at the beginning of this Agreement. Any changes to the above-mentioned
address shall not become valid for the financing bank without any prior
notifications.

21.
Severability of Clauses: Any invalid, illegal or unenforceable clauses under
this Agreement shall not affect the validity, legitimacy and enforceability of
other clauses under this Agreement.

22.
Any grace or deferred action taken by the financing bank against any of the
client’s breaches or other behaviors during the effective term of this Agreement
shall not impair, affect or restrict all rights and interests that the financing
bank shall enjoy as a creditor pursuant to laws and this Agreement, and shall
neither be deemed to be the financing bank’s acknowledgement of the behaviors of
the client violating this Agreement, nor be deemed to be the waiver of the right
to take actions against the client’s present or future non-performance of this
Agreement.

23.
Consistency with Financing Facility Agreement: Where the Financing Facility
Agreement (if any, including valid modifications to it from time to time) is
inconsistent with this Agreement, this Agreement shall prevail.

24.
Signing; This Agreement shall be made in quadruplicate, with the client holding
one copy and the financing bank three copies respectively, and each copy shall
have the same force and effect with other copies. This Agreement shall come into
effect as of the date when it is signed, or affixed with common seals, by the
legal representatives/responsible officers or authorized agents of the parties
hereto.

 
Signing Section
The parties confirm that (i) they have described and discussed all terms of this
Agreement in detail at the time of execution of this Agreement, (ii) they have
no doubts in all terms hereof, and (iii) they have accurately understood the
legal meanings of the terms in relation to rights, obligations, limitations of
liabilities or exemptions, of the parties hereto.


Client (common seal): Shishi Feiying Plastic Co., Ltd.
 
Financing Bank (common seal): SPD Bank Fuzhou Branch
         
Signed or sealed by Responsible Officer or Authorized Agent:
Signed or sealed by Legal Representative or
       
Huang Guangze
Authorized Agent: Wu Licong
   



Signed on July 2, 2010

 
5

--------------------------------------------------------------------------------

 